Citation Nr: 1711683	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  15-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of left femur fracture.

2.  Entitlement to service connection for a bilateral hip condition, to include as secondary to the service-connected lumbar spine disability.

3.  Entitlement to service connection for a left knee condition, to include as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985, and from February 1986 to November 1988.  Personnel records also show that the Veteran traveled to Afghanistan and Kuwait as a civilian employee of the Department of Defense in 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The matter has since transferred to the jurisdiction of the Atlanta, Georgia, RO.

The Veteran provided testimony at a Travel Board hearing in February 2016 before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the record before the Board, which consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Residuals of Left Femur Fracture

The Veteran is seeking a compensable evaluation for his service connected residuals of left femur fracture.  The noncompensable rating initially assigned was based upon findings in an April 2010 VA examination, which found the left femur to be asymptomatic.  A September 2015 VA examination report merely noted the Veteran's history of the left femur fracture, but made no findings related to that disability.  At the time of the Veteran's February 2016 hearing, he reported a recent onset of symptoms in the left leg.  In particular, he stated that when the skin is touched on the leg in the area of the fracture, there is a sensation like a bolt of lightning going up into his thigh.  See hearing transcript at page 11.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Because the April 2010 VA examination appears to not be representative of the current severity of the Veteran's residuals of left femur fracture, this claim must be remanded for a new VA examination.

Bilateral Hip and Left Knee Conditions

The Veteran, in his June 2011 notice of disagreement, specifically claimed that his left knee and bilateral hip conditions are secondary to his service-connected lumbar spine disability.  To date, these claims have not been adjudicated by the RO on a secondary basis.  See March 2013 statement of the case and September 2015 supplemental statement of the case.  The Veteran was also not provided notice of the evidence necessary to establish a claim on a secondary basis.  38 C.F.R. § 3.159(b) (2016).  On remand, the Veteran should be afforded such notice and these claims should be readjudicated to include consideration under 38 C.F.R. § 3.310.

Further, the September 2015 VA examination report includes the Veteran's report of aching in his hips and left knee at the time he was sent to Afghanistan as a civilian employee with the Department of Defense and also his report that he experienced current aching in the hips and knee.  X-ray revealed minimal degenerative change of the left hip joint, with no similar finding on the right.  The examiner went on to provide a negative opinion as to whether there is a causal connection between any current disability and the Veteran's active service.  As part of the rationale for this opinion, the examiner noted that x-ray of the hips was normal, bilaterally.  This is inconsistent with the x-ray report.  Such inconsistency renders the opinion inadequate as it relates to the hips.  Moreover, due to the error, the examiner was not led to discuss the significance of the difference in findings in the right and left hip, especially given service treatment records, which show treatment for left hip pain in October 1981 with a notation of a stress fracture shown on x-ray.  Due to these deficiencies, the September 2015 VA examiner's analysis of the Veteran's hip claim is inadequate.  38 C.F.R. § 3.159 (c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The Veteran must be afforded a new VA examination to adequately assess the nature and etiology of his claimed bilateral hip condition.

Moreover, the Veteran has reported numbness in his hips in his written statements throughout the pendency of this appeal, as well as in statements to the VA examiners and at his February 2016 Travel Board hearing.  The Board observes that the Veteran's service-connected lumbar spine disability is characterized as degenerative joint disease of the lumbosacral spine with L5-S1 broad based posterior disc herniation and radiculopathy.  The RO noted in the July 2012 rating decision that a noncompensable evaluation is assigned for the radiculopathy based upon its asymptomatic nature.  The Board finds a remand is necessary in order to afford the Veteran a new VA examination to assess the nature of any right and/or left hip disability present, to include whether the symptoms he is experiencing are that of the radiculopathy associated with his service-connected lumbar spine disability.  Again, the Veteran claimed in his notice of disagreement that the hip condition is a secondary condition to the lumbar spine.  

All Claims

It is VA's duty to assist the Veteran in obtaining treatment records relevant to his claims.  At the February 2016 Travel Board hearing, the Veteran reported treatment with a private orthopedic physician.  The record was left open following the hearing, but no private records were submitted.  On remand, the AOJ must assist the Veteran in this regard.  38 C.F.R. § 3.159(c)(1) (2016).  Moreover, any relevant, non-duplicative VA treatment records related to the claims on appeal should be obtained and associated with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must assist the Veteran in obtaining relevant private treatment records related to the claims on appeal, to include records from the orthopedic physician reported by the Veteran at his February 2016 Board hearing.  All attempts to secure this evidence must be documented in the claims file.  

2.  The AOJ must obtain all relevant VA treatment records related to the claims on appeal, which have not previously been obtained, from any VA facility in which the Veteran received treatment. 

3.  If the AOJ is unable to secure the records related to remand directives 1 and/or 2, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  The AOJ must provide the Veteran with notice of the evidence necessary to establish service connection for a bilateral hip condition and a left knee condition on a secondary basis under 38 C.F.R. § 3.310 (2016).

5.  Once the record is developed to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected residuals of left femur fracture.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should comment on the Veteran's report of a sensation like a lightning bolt going up to his thigh when touching the area of his leg that was fractured.  See February 2016 hearing transcript at page 11.

The examiner should also fully describe the functional effects of the Veteran's service-connected residuals of left femur fracture, including their effects on occupational functioning and daily activities. 

The examiner must provide a comprehensive report, including a complete rationale for any conclusion reached. If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  Once the record is developed to the extent possible, the Veteran should be afforded the appropriate VA examination to determine the nature and etiology of any current left and/or right hip condition.   All pertinent evidence must be made available to and reviewed by the examiner, and such review should be reflected on the examination report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is then requested to assess the nature of any right and/or left hip disability present.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current right and/or left hip disability, if diagnosed, is causally or etiologically related to his military service.  (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The examiner must discuss the findings of left hip degenerative joint disease in September 2015, and discuss the significance of this disorder being found in the left hip and not the right at that time, especially considering the in-service report of left hip pain and stress fracture in October 1981.

Moreover, the examiner is asked to discuss any other medically known causes of the symptoms reported by the Veteran in his hips, to include a discussion of whether the symptoms are related to the service-connected lumbar spine disability with associated radiculopathy. 

The report of examination should include a complete rationale for all opinions rendered.  In providing the requested rationale, the examiner is advised that he or she must consider the entire record on appeal, including both the clinical evidence of record as well as the Veteran's description of his post-service symptoms, both in his statements to VA and in his Board hearing testimony.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, to include his symptoms. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  

7.  Thereafter, the AOJ should readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




